Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
Response to Amendment
Applicant’s arguments, see amendment, filed on December 1, 2021, with respect to the rejection of claims 29-32, 34, 37-43 and 45-48 under 35 U.S.C. 102 as anticipated and claims 35-26 under 35 U.S.C. 103 obvious over the cited prior art of reference(s) have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 1-28, 33 and 44 by the Applicant(s). Claims 29-32, 34-43, and 45-48 are now pending in the application.  
Allowance
Claims 29-32, 34-43 and 45-48 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 29: the instant claim is allowed because the closest prior art, Cambois (U.S. PAP 2012/0069704, hereon Cambois) fails to anticipate or render obvious "an apparatus " including the steps (or comprising) "... request secure processing of information from a device configured to perform information processing tasks on behalf of the apparatus, determining whether the seismic data produced by the device requested to process information in the secure manner corresponds to the reference seismic data: and - verify, based on the geographic determination, the geographical location of information processing” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claims 40 and 48: the instant clams are directed to a method and a non-transitory computer readable medium respectively and include similar allowable subject matter as the apparatus claim of one. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857